
	
		I
		112th CONGRESS
		1st Session
		H. R. 3459
		IN THE HOUSE OF REPRESENTATIVES
		
			November 17, 2011
			Mr. Becerra (for
			 himself and Ms. Ros-Lehtinen)
			 introduced the following bill; which was referred to the
			 Committee on House
			 Administration, and in addition to the Committees on
			 Transportation and
			 Infrastructure and Natural Resources, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To establish within the Smithsonian Institution the
		  Smithsonian American Latino Museum, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Smithsonian American Latino Museum
			 Act.
		2.Establishment of
			 museumThere is established
			 within the Smithsonian Institution a museum to be known as the
			 Smithsonian American Latino Museum.
		3.Location and
			 authorization
			(a)Arts and
			 Industries BuildingThe Arts and Industries Building of the
			 Smithsonian Institution, located on the National Mall at 900 Jefferson Drive,
			 Southwest, Washington, District of Columbia, including a new underground annex
			 facility, is designated as the location of the Smithsonian American Latino
			 Museum.
			(b)Planning and
			 ConstructionThe Board of
			 Regents of the Smithsonian Institution, in consultation with the Secretary of
			 the Interior, the Commission of Fine Arts, and the National Capital Planning
			 Commission, and with other appropriate Federal and local agencies, is
			 authorized to prepare plans, design, renovate, rehabilitate, and construct the
			 Smithsonian American Latino Museum facility, as referred to in the May 2011
			 Report to Congress of the Commission to Study the Potential Creation of a
			 National Museum of the American Latino.
			(c)Schedule and
			 funding
				(1)In
			 generalThe Board of Regents is authorized to prepare a plan of
			 action for the Smithsonian American Latino Museum, and to identify and evaluate
			 viable funding models for both construction and operation of the Museum.
				(2)TimingThe
			 plan of action authorized in paragraph (1) shall be concluded not later than 18
			 months after the date of enactment of this Act.
				4.Agreement with
			 Secretary of the interiorThe
			 Secretary of the Interior and the Board of Regents of the Smithsonian
			 Institution shall enter into an agreement that—
			(1)allows for the
			 planning, design, and construction of the underground annex facility by the
			 Board of Regents, in a manner harmonious with and to protect the open space and
			 visual sightlines of the Mall; and
			(2)provides a
			 timeline for the transfer of administrative jurisdiction, if necessary, of the
			 appropriate subsurface area from the Secretary of the Interior to the
			 Smithsonian Institution.
			5.Consideration of
			 recommendations of commissionIn carrying out its duties under this Act,
			 the Board of Regents of the Smithsonian Institution shall take into
			 consideration the reports and plans submitted by the Commission to Study the
			 Potential Creation of a National Museum of the American Latino under section
			 333 of the Consolidated Natural Resources Act of 2008 (Public Law 110–229; 122
			 Stat. 784).
		
